Citation Nr: 0528564	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Office of Workers' Compensation Programs (OWCP) benefits.  


REPRESENTATION

Appellant represented by:	James E. Foglesong, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from March 1976 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 decision by the RO's 
Committee on Waivers and Compromises that denied waiver of 
recovery of an overpayment of OWCP benefits in the amount of 
$195,011.26.  

In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  


REMAND

In this case, the evidence reflects that for the period 
August 1, 1990, to October 9, 1999, the veteran was in 
receipt of VA compensation benefits as well as OWCP benefits 
through the Department of Labor.  Concurrent payments of VA 
disability compensation and OWCP benefits are prohibited when 
based on the same disability.  See 38 C.F.R. §§ 3.708(b)(1), 
3.958 (2005); see also 5 U.S.C. § 8116(b).  

Here, the evidence reflects that effective July 31, 1990, the 
veteran's disability rating for a service-connected lumbar 
spine disability (characterized as lumbar laminectomy with 
fusion of L4, L5, S1, with residual chronic low back pain and 
spondylolisthesis) was increased from 10 percent to 40 
percent.  In an April 1999 letter from a senior claims 
examiner at the Department of Labor, the RO was notified 
that:

On 1/1/86, [the veteran] sustained a lumbar 
strain and a precipitation of an [herniated 
nucleus pulposus] at L4-5 while pulling sacks of 
mail off a slide and lifting heavy sacks of mail 
in the course of his employment as a mail clerk.  
At the time of his injury, he was receiving a 
veteran's service-connected disability award for 
his back condition, L5-S1 spondylolisthesis.  On 
4/7/86, we authorized a lumbar laminectomy with 
spinal fusion at L4 to the sacrum for his 
compensable injury.  

Thus, the evidence appears to reflect that the lumbar spine 
disability under which OWCP benefits were predicated is also 
the same lumbar spine disability under which a higher rating 
for VA compensation benefits was predicated effective 
July 31, 1990.  Thus, OWCP had determined that the veteran 
was in receipt of prohibited concurrent payments of VA 
disability compensation and OWCP benefits.  

As a result of the OWCP determination that the veteran had 
been receiving concurrent benefits, the veteran was advised 
in June 1999 by the Department of Labor that he needed to 
make an election as to which benefits he wished to continue 
to receive.  The record reflects that the veteran, while 
first electing OWCP benefits, later revoked (through his 
attorney) that election and chose VA compensation benefits in 
lieu of OWCP benefits.  As a result, an overpayment of OWCP 
benefits was created.  The Department of Labor requested that 
VA collect the overpayment of OWCP benefits paid to the 
veteran.  Governing statutory and regulatory authority allows 
for agencies to cooperate with one another in their debt 
collection activities.  See 31 C.F.R. § 901.1(a), (c) (2005); 
see also 38 C.F.R. § 1.920(a) (2005) (when authorized VA may 
refer an uncollectible debt to another Federal or State 
agency for the purpose of collection action.  Collection 
action may include the offsetting of the debt from any 
current or future payment made by such Federal or State 
agency to the person indebted to VA).  

In November 2001, the RO notified the veteran of the 
overpayment of OWCP benefits in the amount of $195,011.26, 
and that the overpayment was to be collected by VA through a 
reduction of his monthly benefits until the overpayment was 
recouped.  

(Parenthetically, the Board notes that an October 1999 Office 
of Workers' Compensation Program form (CA-25) reflects 
various calculations which reflect that the veteran was 
overpaid OWCP benefits in the amount of $195,011.26 for the 
period August 1, 1990, to October 9, 1999 ($208,746.22 minus 
apparent life and health insurance premiums of $12,135.29 and 
$1,599.67).  The Office of Workers' Compensation form (CA-25) 
also reflects a benefit weekly pay rate of $454.90.)

In a February 2002 letter to the RO, VA's Acting Under 
Secretary for Benefits noted that, 

While reviewing the claims folder, I noted [the 
veteran's] request, dated September 19, 2001, for 
waiver of his overpayment.  Your office began 
withholding without a response or referral of his 
request to the Committee on Waivers and 
Compromises . . . . I am returning [the 
veteran's] claims folder for you to provide due 
process and refer his request to the Committee on 
Waivers and Compromises.  

A subsequent undated letter from the RO to the veteran notes, 

We have adjusted your benefits based on 
instructions from the Department of Veterans 
Affairs Acting Under Secretary for Benefits.  An 
overpayment has been created because we are 
responsible for collecting the overpayment with 
the Department of Labor.  By our office creating 
the overpayment, you are afforded the opportunity 
of requesting a waiver of the overpayment.  

The RO did not indicate why it had thought that VA had 
created the overpayment.  Additionally, it did not indicate 
by what authority it had jurisdiction to decide whether 
collection of an overpayment of OWCP benefits could be waived 
by VA.  

In a March 2002 letter from the Debt Management Center, the 
veteran was notified that he owed the VA $195,011.26.  An 
April 2002 decision by the Committee on Waivers and 
Compromises denied the veteran's request of waiver of 
$195,011.26.  In its September 2002 statement of the case 
(SOC), the RO noted that an overpayment of OWCP benefits had 
been made to the veteran for which VA was responsible for 
collecting.  The RO denied the veteran's claim for waiver, 
and in doing so considered the standard of "equity and good 
conscience."  See 38 C.F.R. § 1.965 (2005).  

The Board notes that the governing regulation provides that, 
"There shall be no collection of an overpayment, or any 
interest thereon, which results from participation in a 
benefit program administered under any law by VA when it is 
determined by a regional office Committee on Waivers and 
Compromises that collection would be against "equity and 
good conscience."  See 38 C.F.R. § 1.962 (2005).  In 
addition, the governing regulation provides jurisdictional 
authority for an RO Committee on Waivers and Compromises to 
consider and determine settlement, compromise and/or waiver, 
of those enumerated debts and overpayments arising out of 
operations of the Veterans Benefits Administration.  See 
38 C.F.R. § 1.956 (2005).  

The Board notes that in this case, the RO's recoupment of 
$195,011.26 is not a result of an overpayment of benefits 
administered by VA.  Here, as noted above, the overpayment of 
benefits was made by the Department of Labor.  Under the law, 
VA is authorized to recoup the overpayment on behalf of the 
Department of Labor.  Otherwise, the Board can find no 
regulatory provision that would allow for a claimant to 
request a waiver with VA for overpayment of benefits created 
through another Federal Department or Agency.  It does not 
appear from the Board's review of the regulatory authority 
that the RO's Committee on Waivers and Compromises has 
jurisdictional authority to consider any waiver request by a 
veteran of an overpayment of benefits created through a 
Federal Department or Agency other than VA.  

When there has been an overpayment of OWCP payments, 
Department of Labor regulations allow for a waiver of the 
overpayment or for an accounting of the creation of the 
overpayment.  Such requests must be made through the 
originating agency, the Department of Labor.  See e.g., 
20 C.F.R. § 10.433-34 (2004).  

As a result, the Board finds that the September 2002 SOC is 
confusing.  It refers to VA authority to waive the 
overpayment and it does not provide the governing legal 
authority under which VA has the power to act and recoup the 
overpayment of benefits created through the Department of 
Labor.  Thus, due process concerns require that the veteran 
be issued a supplemental statement of the case (SSOC) 
regarding his claim.  (If the RO intended for its committee 
to act with respect to an overpayment of VA benefits, then 
the issue has been mis-characterized and should be addressed 
within the jurisdictional limitations set by VA regulations 
that allow for consideration of a waiver of recovery of 
overpayment of VA benefits.  If the RO intended to act merely 
as a collection arm for the Department of Labor, its 
authority for doing so was not cited in the SOC and the 
veteran was apparently misled to believe that the overpayment 
was of VA benefits and was created by VA.)  The facts of this 
case and the way in which the issue is addressed by the RO 
might also affect the Board's jurisdiction to act.  This is 
so because the Board has jurisdiction to act on "[a]ll 
questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors . . ."  38 C.F.R. § 20.101 (2005) 
(emphasis added).  In other words, the Board's jurisdiction 
is limited to laws governing VA benefits, not those that 
address other agencies, such as entitlement to waiver of OWCP 
benefits, for example.  In order to clarify this matter, 
including the issue addressed by the RO, a remand is 
required.

Accordingly, this matter is hereby REMANDED for the following 
action:  

The RO must furnish to the veteran and 
his attorney, a Supplemental SOC (SSOC) 
that addresses the correct nature of the 
action taken by the RO, whether under 
authority to consider waiver of recovery 
of overpayment of VA benefits or in 
connection with an action to recoup an 
overpayment of OWCP benefits in the 
amount of $195,011.26 on behalf of the 
Department of Labor.  Clear reasons and 
bases for its determination, as well as a 
recitation of appropriate legal 
authority, should be set forth.  (If the 
RO determines that its action is in the 
nature of recovery of overpayment of VA 
benefits, then the overpayment of the VA 
benefit, not the OWCP benefit, should be 
calculated for the period in question and 
the veteran should be given a full 
accounting.  If the RO determines that 
its action is in the nature of recoupment 
on behalf of the Department of Labor, the 
SSOC should include recitation of the 
provisions of law allowing for such an 
action and the provisions of 38 C.F.R. 
§ 20.101 regarding the Board's 
jurisdiction over VA issues.)  
Thereafter, the veteran and his attorney 
should be afforded the appropriate time 
period for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

